Citation Nr: 1548981	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for post-polio syndrome.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. The claims are now properly before the Phoenix, Arizona RO. 

This appeal was previously before the Board in July 2010, April 2013, January 2014, and May 2015. The Board remanded the claims so that treatment records could be requested, personnel records could be requested, the Veteran could be scheduled for a hearing, for VA examinations, and (most recently) for addendum opinions. The case has been returned to the Board for further appellate consideration.

The Veteran testified at personal hearings in February 2010 and September 2013.  The undersigned Veterans Law Judge presided over the September 2013 hearing, which was scheduled following a request from the Veteran for an additional hearing after the February 2010 Acting Veterans Law Judge was no longer with the Board.  Transcripts of both hearings are contained in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted previously, the veteran's service treatment records are not on file, and the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

As the Veteran's service treatment records are not available, the presumption of soundness attaches.  During the 2014 Board remand, the Board noted that an addendum opinion was necessary to address whether there is clear and unmistakable evidence that the Veteran's polio existed prior to service, and clear and unmistakable evidence that it was not aggravated by service.

In March 2014, the examiner noted that it was less likely than not that the Veteran's polio was caused by the reported infection in Korea, and provided a lengthy explanation of why this reported illness in Korea was not when the Veteran contracted polio.  The examiner additionally indicated that the Veteran's childhood illness was likely his first instance of polio symptoms.  Unfortunately, the addendum opinion did not specifically state that the Veteran clearly and unmistakably had polio prior to service (although this is indicated by the discussion of the length of delay in symptom onset), and the addendum opinion did not provide an opinion as to whether the Veteran's service clearly and unmistakably did not aggravate his polio. 

The Board remanded the claim in May 2015, so that these specific presumption of soundness medical issues could be address.  In July 2015, another VA examiner reviewed the claims file and found that it was more likely the Veteran's post-polio syndrome was linked to his mysterious childhood illness which wakened his right arm and leg.  However, the examiner also noted that she was unable to answer whether the illness was aggravated beyond its natural progression without resort to speculation.  Her indication that she could not provide an opinion without resort to speculation was not accompanied by an explanation as to what information was necessary to provide an opinion, or otherwise provide a rationale as to why the opinion was not possible.   Given the complexity of the medical condition involved and the regulations regarding presumption of soundness, the Board will remand again for an addendum opinion, so that additional information regarding the possible aggravation of post-polio syndrome can be further medically explained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 2012/2014 or 2015 VA examiners, if possible.  The examiner must review of this REMAND directive, the Veteran's virtual records and the 2012 examination and 2014 and 2015 addendum opinions.

The previous VA examination opinions have indicated that the Veteran's childhood illness, with symptoms of weakened right arm and leg, was likely linked to his post-polio syndrome.  The 2015 VA examiner indicated that she could not determine if the Veteran's post-polio syndrome was aggravated (beyond its natural progression) by his active service without resort to speculation.  The examiner should:

(a) Discuss the possible aggravators of polio/post-polio syndrome.  The discussion should address the questions: What can aggravate post-polio syndrome? What can aggravate childhood symptoms of polio prior to the onset of post-polio syndrome?

(b)  Following a discussion of how polio/post-polio syndrome may be aggravated, the examiner should provide an opinion as to whether the polio/post-polio syndrome clearly and unmistakably was not aggravated (beyond the natural progression of the disability) during the Veteran's service.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

